Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the Arguments/Remarks filed 1/14/21. Claims 1-11 are pending.

Response to Arguments
Applicant's arguments filed 1/14/21 have been fully considered but they are not persuasive. 
Applicant submits that Wu does not discloses “wherein before splitting, the audio signal is analyzed via analyzing algorithms associated with the splitting device to determine individual audio signal components, which in an output of the audio signal via an output device comprising a left and a right output channel would correspond to an output direction or position perceived by a listener in a defined listening position relative to such an output device comprising a left and a right output channel.” The examiner respectfully disagrees. Wu (¶0054-0057, Fig. 4a) discloses the “analyzing algorithm” used by the M/S mixer 221 (Fig. 2a) before outputting the initial left-side, initial right-side, and middle components. The stereo input signal is transformed into the frequency domain and then the middle component is defined in the frequency domain (¶0054-0055). This happens before the actual splitting in the time domain (¶0056-0057).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (WO 2017/074321 A1, filed 10/27/15) hereinafter “Wu.”
As to claim 1, Wu discloses method for outputting an audio signal via an acoustic output device comprising a left and a right acoustic output channel (Figs. 2a/b and 3a), comprising the steps: 
-supplying an audio signal to be split in to a plurality of acoustic audio signal components, each corresponding to a listener’s aural direction of perception (¶0050, Figs. 2a/b. “Data processing system 100 receives a digital audio input signal.”),
-splitting of the supplied audio signal into a plurality of acoustic audio signal components each corresponding to a listener’s aural direction of perception (¶0052, Figs. 2a and 3a. “Upon receipt of the digital stereo audio signal, the data processing system 100 extracts (301) a middle component, an initial left-side component, and an initial right-side component from the digital stereo audio signal. As described above in connection with 
-mixing of each of the plurality of acoustic audio signal components dependent on the listener's aural direction of perception to a right or left output channel of an acoustic output device comprising a right and a left acoustic output channel into a plurality or mixed acoustic audio signal components comprising a center audio signal component whereby a virtual center output channel for the center audio signal is generated (¶0052 and ¶0059, Figs. 2a and 3a. “Next, the data processing system 100 pans (303) the middle component into the initial left-side component and the initial right-side component, respectively, in accordance with the localization cues to obtain an intermediate left-side component and an intermediate right-side component.” “The middle component is the sound source that appears only in the phantom center of the sound stage.” ¶0043 further discloses “A user can change the position of the mid signal (or the mono signal) by applying certain parameters to the panning process based on his/her intention.”), 
-outputting each of the plurality of mixed acoustic audio signal components via the right and the left acoustic output channel of the acoustic output device, whereby the center audio signal component is output via the right and/or the left acoustic output channel of the acoustic output device (¶0050 and Fig. 2a. L’ and R’ output. Both have middle (center) component mixed in. “The data processing system 100 may play the digital audio output signal using its speakers 116 to the listener.”); wherein
before splitting, the audio signal is analyzed via analyzing algorithms associated with the splitting device to determine individual audio signal components, which in an output of the audio signal via an output device comprising a left and a right output channel would correspond to an output direction or position perceived by a listener in a defined listening position relative to such an output device comprising a left and a right output channel 
	Wu does not expressly disclose outputting an audio signal into an interior forming part of a passenger compartment of a motor vehicle.
	However, Wu discloses that data processing system 100 may take the form of a laptop computer, a tablet, a mobile phone, a multimedia player device, navigation device, etc. One of ordinary skill in the art would have found it obvious that any of these devices could be used to output an audio signal into a passenger cabin of a motor vehicle using their internal speakers, or when used with the speakers of a motor vehicle (Wu, ¶0028 discloses speakers 116 may be built in or external). One or ordinary skill in the art would have further found it obvious that the processing system could have also been implemented in a multimedia device or navigation device of a vehicle.
As to claim 2, Wu discloses the supplied audio signal is split into a center audio signal component, a left audio signal component perceived to the left of the center audio signal component and a right audio signal component perceived to the right of the center audio signal component (¶0052, Figs. 2a and 3a. “Upon receipt of the digital stereo audio signal, the data processing system 100 extracts (301) a middle component, an initial left-side component, and an initial right-side component from the digital stereo audio signal. As described above in connection with FIG. 2A, this step is carried out by the M/S mixer 221, which splits the two input signals L and R into three components.”).
	As to claim 3, Wu discloses the left audio signal component is output via the left acoustic output channel of the acoustic output device, the right audio signal component is output via the right acoustic output channel of the acoustic output device, and the center audio signal component is output via the left and/or via the right output channel of 
	As to claim 4, Wu discloses the center audio signal component is output both via the right and via the left acoustic output channel of the acoustic output device (¶0050 and ¶0052, Fig. 2a. L’ and R’ output. Both have middle (center) component panned in.).
	As to claim 5, Wu discloses that a first portion of the center audio signal component determined by a weighting factor is output via the left acoustic output channel of the acoustic output device and a second portion of the center audio signal component determined by a weighting factor is output via the right acoustic output channel of the acoustic output device (¶0043, Fig. 2a. “A user can change the position of the mid signal (or the mono signal) by applying certain parameters to the panning process based on his/her intention.”).
	As to claim 6, Wu discloses the weighting factor (G) is varied as a function of definable or defined boundary conditions (¶0043, Fig. 2a. “A user can change the position of the mid signal (or the mono signal) by applying certain parameters to the panning process based on his/her intention.”).
	As to claim 7, Wu discloses the weighting factor is varied as a function of certain boundary conditions relating to the occupation of a passenger compartment by vehicle occupants (¶0043, Fig. 2a. “A user can change the position of the mid signal (or the mono signal) by applying certain parameters to the panning process based on his/her intention.” Obvious that user could pan the mid signal position based on the position of the people listening.)
	As to claim 8, Wu discloses the splitting of the supplied audio signal into a plurality of acoustic audio signal components dependent on the listener's aural direction of perception is carried out by means of a source separation device (¶0052, Figs. 2a and 
	As to claim 9, Wu discloses the audio signal is a stereo signal (¶0052, Figs. 2a and 3a. “Upon receipt of the digital stereo audio signal, the data processing system 100 extracts (301) a middle component, an initial left-side component, and an initial right-side component from the digital stereo audio signal.).
	As to claim 10, it is directed towards substantially the same subject matter as claim 1 and is therefore rejected using the same motivation as claim 1 above. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu as evidenced by Klayman (US 4,748,669), for further support
	As to claim 11, Wu does not expressly disclose motor vehicle comprising a device according to claim 10. 
	However, Wu discloses that data processing system 100 may take the form of a laptop computer, a tablet, a mobile phone, a multimedia player device, navigation device, etc. One or ordinary skill in the art would have further found it obvious that the processing system could have also been implemented in a multimedia device or navigation device of a vehicle. Klayman (Col. 6 lines 59-65) further shows an example of this, disclosing the implementation of a stereo enhancement system in a motor vehicle. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412.  The examiner can normally be reached on Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654